Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-2067)

Complainant,
v.

Baida Ann LLC / Ahmed Mubarak
d/b/a A and A Superstop,

Respondent.
Docket No. C-15-549
Decision No. CR3621

Date: February 4, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Baida Ann LLC / Ahmed Mubarak d/b/a A and A Superstop,
at 1201 North Hervey Street, Hope, Arizona 71801, and by filing a copy of the complaint
with the Food and Drug Administration’s (FDA) Division of Dockets Management. The
complaint alleges that A and A Superstop unlawfully utilized a self-service display of
smokeless tobacco in a non-exempt facility, impermissibly sold cigarettes to a minor, and
failed to verify, by means of photo identification containing a date of birth, that a tobacco
purchaser was 18 years of age or older, thereby violating the Federal Food, Drug, and
Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its implementing regulations, Cigarettes
and Smokeless Tobacco, 21 C.F.R. pt. 1140 (2013). CTP seeks to impose a $500 civil
money penalty against A and A Superstop.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on December 5, 2014, CTP served the
complaint on Respondent A and A Superstop by United Parcel Service. In the complaint
and accompanying cover letter, CTP explained that, within 30 days, Respondent should
pay the penalty, file an answer, or request an extension of time in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent A and A Superstop has neither filed an answer within the time prescribed,
nor requested an extension of time within which to file an answer. Pursuant to 21 C.F.R.
§ 17.11, Lassume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

¢ On August 7, 2013, at an unspecified time, at Respondent’s business
establishment, 1201 North Hervey Street, Hope, Arizona 71801, an
FDA-commissioned inspector observed “smokeless tobacco for sale from a
customer-accessible countertop, near other self-service items.” The inspector also
observed that the establishment is open to the general public during business
hours;

e Ina warning letter dated October 10, 2013, CTP informed Respondent of the
inspector’s August 7, 2013 observations, and that such actions violate federal law,
21 C.F.R. § 1140.16(c). The letter further warned that Respondent’s failure to
correct the violation could result in a civil money penalty or other regulatory
action;

e At approximately 3:52 p.m. on June 4, 2014, at Respondent’s business
establishment, 1201 North Hervey Street, Hope, Arizona 71801,
FDA-commissioned inspectors observed that a person younger than 18 years of
age was able to purchase a package of Marlboro Gold Pack cigarettes. The
inspectors also documented that staff failed to verify, by means of photographic
identification containing a date of birth, that the purchaser was 18 years of age or
older.

These facts establish Respondent A and A Superstop’s liability under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section 906(d)
of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387¢(a)(7)(B); 21 C.F.R. § 1140.1(b).
The Secretary of the U.S. Department of Health and Human Services issued the
regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1;
see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The
regulations require a retailer to sell tobacco products only in a direct, face-to-face
exchange. 21 C.F.R. § 1140.16(c).
The regulations also prohibit the sale of cigarettes to any person younger than 18 years of
age. 21 C.F.R. § 1140.14(a). Additionally, the regulations require retailers to verify, by
means of photo identification containing a purchaser’s date of birth, that no cigarette
purchasers are younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1).

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against Respondent
Baida Ann LLC / Ahmed Mubarak d/b/a A and A Superstop. Pursuant to 21 C.F.R.

§ 17.11(b), this order becomes final and binding upon both parties after 30 days of the
date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

